 


110 HR 1251 IH: American Falls Reservoir District Number 2 Conveyance Act
U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1251 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2007 
Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to convey certain land and improvements of the Gooding Division of the Minidoka Project, Idaho. 
 
 
1.Short titleThis Act may be cited as the American Falls Reservoir District Number 2 Conveyance Act. 
2.DefinitionsIn this Act: 
(1)AgreementThe term Agreement means Agreement No. 5–07–10–L1688 between the United States and the District, entitled Agreement Between the United States and the American Falls Reservoir District No. 2 to Transfer Title to the Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and Interest to the American Falls Reservoir District No. 2. 
(2)DistrictThe term District means the American Falls Reservoir District No. 2, located in Jerome, Lincoln, and Gooding Counties, Idaho. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Authority to convey title 
(a)In generalIn accordance with all applicable law and the terms and conditions set forth in the Agreement, the Secretary may convey— 
(1)to the District all right, title, and interest in and to the land and improvements described in Appendix A of the Agreement, subject to valid existing rights; 
(2)to the city of Gooding, located in Gooding County, Idaho, all right, title, and interest in and to the 5.0 acres of land and improvements described in Appendix D of the Agreement; and 
(3)to the Idaho Department of Fish and Game all right, title, and interest in and to the 39.72 acres of land and improvements described in Appendix D of the Agreement. 
(b)Compliance with agreementAll parties to the conveyance under subsection (a) shall comply with the terms and conditions of the Agreement, to the extent consistent with this Act. 
4.TransferAs soon as practicable after the date of enactment of this Act, the Secretary shall direct the Director of the National Park Service to include in and manage as a part of the Minidoka Internment National Monument the 10.18 acres of land and improvements described in Appendix D of the Agreement. 
5.Compliance with other laws 
(a)In generalOn conveyance of the land and improvements under section 3(a)(1), the District shall comply with all applicable Federal, State, and local laws (including regulations) in the operation of each facility transferred. 
(b)Applicable authorityNothing in this Act modifies or otherwise affects the applicability of Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)) to project water provided to the District. 
6.Revocation of withdrawals 
(a)In generalThe portions of the Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919, October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing the approximately 6,900 acres described in Appendix E of the Agreement for the purpose of the Gooding Division of the Minidoka Project, are revoked. 
(b)Management of withdrawn landThe Secretary, acting through the Director of the Bureau of Land Management, shall manage the withdrawn land described in subsection (a) subject to valid existing rights. 
7.Liability 
(a)In generalSubject to subsection (b), upon completion of a conveyance under section 3, the United States shall not be liable for damages of any kind for any injury arising out of an act, omission, or occurrence relating to the land (including any improvements to the land) conveyed under the conveyance. 
(b)ExceptionSubsection (a) shall not apply to liability for damages resulting from an injury caused by any act of negligence committed by the United States (or by any officer, employee, or agent of the United States) before the date of completion of the conveyance. 
(c)Federal tort claims actNothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code. 
8.Future benefits 
(a)Responsibility of the districtAfter completion of the conveyance of land and improvements to the District under section 3(a)(1), and consistent with the Agreement, the District shall assume responsibility for all duties and costs associated with the operation, replacement, maintenance, enhancement, and betterment of the transferred land (including any improvements to the land). 
(b)Eligibility for federal funding 
(1)In generalExcept as provided in paragraph (2), the District shall not be eligible to receive Federal funding to assist in any activity described in subsection (a) relating to land and improvements transferred under section 3(a)(1). 
(2)ExceptionParagraph (1) shall not apply to any funding that would be available to a similarly situated nonreclamation district, as determined by the Secretary. 
9.National Environmental Policy ActBefore completing any conveyance under this Act, the Secretary shall complete all actions required under— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(3)the National Historic Preservation Act (16 U.S.C. 470 et seq.); and 
(4)all other applicable laws (including regulations). 
10.Payment 
(a)Fair market value requirementAs a condition of the conveyance under section 3(a)(1), the District shall pay the fair market value for the withdrawn lands to be acquired by them, in accordance with the terms of the Agreement. 
(b)Grant for building replacementAs soon as practicable after the date of enactment of this Act, and in full satisfaction of the Federal obligation to the District for the replacement of the structure in existence on that date of enactment that is to be transferred to the National Park Service for inclusion in the Minidoka Internment National Monument, the Secretary, acting through the Commission of Reclamation, shall provide to the District a grant in the amount of $52,996, in accordance with the terms of the Agreement. 
 
